DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation to “a nose mounted on an end of said arms” (emphasis added) renders the claim indefinite because it is unclear if both of the first and second arms must share a common end to which the nose is mounted, or if there is a nose mounted to an end of one of said first arm or second arm.  
Claims 2-20 are rejected for depending from indefinite claim 1.   
Claim 16 recites the limitations "said sealing member" in line 1 and “said heat sensitive trigger” in line 2.  There are insufficient antecedent bases for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fischer (US 2012/0234562).
Regarding claim 1, Fischer discloses a fire suppression sprinkler (10), said sprinkler comprising: 
a body (12) surrounding a bore (fig. 1), said bore defining a flow axis arranged coaxially with said bore (fig. 1); 
first and second arms (22/24) mounted on opposite sides of said body and extending therefrom in a direction along said flow axis (fig. 1); 
a nose (26) mounted on an end of said arms (fig. 1), said nose being positioned coaxially with said flow axis (fig. 1); 
a deflector (30) mounted on said nose (fig. 1), said deflector comprising: a plate oriented transversely to said flow axis (fig. 1) and comprising a plurality of slots (54/60) defining a plurality of tines (68), a first and a second of said slots (fig. 5 - interpreted to be the slots 60 at the 3 o’clock and 9 o’clock positions) being radially oriented with respect to said flow axis and respectively aligned with said first and second arms (par. 55), said first and second slots extending from a periphery of said plate to respective points underlying said nose (par. 18 - “the innermost portions of the reentrant slots extend inwardly toward the deflector axis to underlie the apex element”; par. 69 - “The deflector 30 may also have variations in the shape and dimensions of the reentrant slots 60 through the intermediate region 52 of the deflector inner surface 38, e.g., referring also to FIG. 5A, in length, L2, radius, rn, and/or radius, rw, and/or radial spacing, X, from the deflector axis, A.”), a remainder of said slots extending from said periphery to respective points in spaced relation from said nose (fig. 5, 5A).
Regarding claim 4, Fischer teaches the sprinkler described regarding claim 1,  and further wherein said remainder of said slots further comprises a first pair of slots flanking said first slot and a second pair of slots flanking said second slot, as indicated in the annotated figure below.  
Regarding claim 7, Fischer teaches the sprinkler described regarding claim 4,  and further wherein said remainder of said slots further comprises a third pair of slots flanking said first slot and a fourth pair of slots flanking said second slot, said first pair of slots being between said first slot and said third pair of slots, said second pair of slots being between said second slot and said fourth pair of slots, as indicated in the annotated figure below.  

    PNG
    media_image1.png
    440
    738
    media_image1.png
    Greyscale

Regarding claim 13, Fischer teaches the sprinkler described regarding claim 1,  and further wherein each of said first and second slots has a first width proximate to said periphery and a second width distal to said periphery, said second width being greater than said first width (fig. 5).  
Regarding claim 15, Fischer teaches the sprinkler described regarding claim 1, and further comprising: a sealing member (32) removably engaged with said body overlying said bore (figs. 1, 2); a heat sensitive trigger (34) extending between said nose and said sealing member for releasing said sealing member from engagement with said body when a predetermined ambient temperature is achieved (par. 33; figs. 1, 2).  
Regarding claim 17, Fischer teaches the sprinkler described regarding claim 1, and further having a k factor from 14 to 34 (par. 67).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Silva, Jr. et al. (US 8,905,151).
Regarding claim 2, Fischer discloses the sprinkler described regarding claim 1.  Fischer does not disclose wherein said tines positioned on opposite sides of said first and second slots have ends at a first distance from said flow axis, and said tines positioned on opposite sides of said remainder of said slots have ends at a second distance greater than said first distance.  
Silva, Jr. teaches a deflector (fig. 3A) for a fire suppression sprinkler (fig. 1) said deflector comprising a circular plate having a periphery (74) surrounding a center (fig. 3A); first and second slots (80”) in said plate extending from diametrically opposed points on said periphery along a common diameter toward said center (fig. 3A); and wherein said tines positioned on opposite sides of said first and second slots have ends at a first distance (one half of W1) from said flow axis, and said tines positioned on opposite sides of said remainder of said slots have ends at a second distance (one half of W2) greater than said first distance (fig. 3A).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deflector of Fischer such that said tines positioned on opposite sides of said first and second slots have ends at a first distance from said flow axis, and said tines positioned on opposite sides of said remainder of said slots have ends at a second distance greater than said first distance, as taught by Silva, Jr., since such an arrangement provides for a fluid distribution pattern that is somewhat weaker in the central portion of the spray pattern, which allows the heat release of the fire to activate additional surrounding sprinklers to more effectively control the fire (see Silva, Jr. - par. 47).
Claims 3, 5-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Pahila (US 2011/0036598).
Regarding claim 3, Fischer discloses the sprinkler described regarding claim 1.  Fischer further discloses that the first and second slots and the remainder of slots may have variations in shape and dimensions, but Fischer does not explicitly disclose wherein said first and second slots define respective first and second areas, said first and said second areas each being greater than any area defined by any slot of said remainder of said slots.  
Pahila teaches a deflector (140) for a fire suppression sprinkler (fig. 1), said deflector comprising a circular plate (fig. 3) having a periphery surrounding a center (fig. 3); first and second slots (320) in said plate extending from diametrically opposed points on said periphery along a common diameter toward said center (fig. 3); a remainder of slots (310/330) positioned around said plate between said first and second slots (fig. 3); wherein said first and second slots define respective first and second areas, said first and said second areas each being greater than any area defined by any slot of said remainder of slots (fig. 3 - slots 320 have the largest length).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deflector of Fischer such that said first and second slots define respective first and second areas, said first and said second areas each being greater than any area defined by any slot of said remainder of said slots, as taught by Pahila, since such an arrangement was known to produce a desired spray pattern (see Pahila - par. 46).  
Regarding claim 5, Fischer discloses the sprinkler described regarding claim 4.  Fischer does not disclose wherein said slots comprising said first and second pairs extend along respective lines which do not intersect said flow axis.  
Pahila teaches the deflector described regarding claim 3, and further wherein the remainder of slots further comprises a first pair of slots (330) flanking said first slot and a second pair of slots (330) flanking said second slot (fig. 3), wherein said slots comprising said first and second pairs extend along respective lines which do not intersect said flow axis (fig. 3).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deflector of Fischer such that said slots comprising said first and second pairs extend along respective lines which do not intersect said flow axis, as taught by Pahila, since such an arrangement was known to produce a desired spray pattern (see Pahila - par. 46).  
Regarding claim 6, Fischer in view of Pahila discloses the sprinkler described regarding claim 5, and Pahila further teaches wherein each of said slots comprising said first and second pairs are asymmetrical with respect to said respective lines (fig. 3). 
Regarding claim 8, Fischer discloses the sprinkler described regarding claim 4.  Fischer does not disclose wherein each of said slots comprising said first, second, third and fourth pairs extend along respective lines which do not intersect said flow axis.
Pahila teaches the deflector described regarding claims 3 and 5, and further wherein said remainder of said slots further comprises a third pair of slots flanking said first slot and a fourth pair of slots flanking said second slot, said first pair of slots being between said first slot and said third pair of slots, said second pair of slots being between said second slot and said fourth pair of slots, and wherein each of said slots comprising said first, second, third and fourth pairs extend along respective lines which do not intersect said flow axis, as indicated in the annotated drawing below.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deflector of Fischer such that each of said slots comprising said first, second, third and fourth pairs extend along respective lines which do not intersect said flow axis, as taught by Pahila, since such an arrangement was known to produce a desired spray pattern (see Pahila - par. 46).  
Regarding claim 9, Fischer in view of Pahila discloses the sprinkler described regarding claim 8, and Pahila further teaches wherein each of said slots comprising said first, second, third and fourth pairs are asymmetrical with respect to said respective lines (fig. 3).  

    PNG
    media_image2.png
    415
    777
    media_image2.png
    Greyscale

Regarding claim 10, Fischer discloses the sprinkler described regarding claim 7.  Fischer does not disclose wherein said slots of said first pair extend from said periphery to first said respective points in spaced relation to said nose, and slots of said second pair extend from said periphery to second said respective points in spaced relation to said nose, said second points being further from said nose than said first points. 
Pahila teaches the deflector described regarding claim 3, and further wherein the remainder of slots further comprises a first pair of slots flanking said first slot and a second pair of slots flanking said second slot, a third pair of slots flanking said first slot and a fourth pair of slots flanking said second slot, said first pair of slots being between said first slot and said third pair of slots, said second pair of slots being between said second slot and said fourth pair of slots, and wherein said slots of said first pair extend from said periphery to first said respective points in spaced relation to said nose, and slots of said second pair extend from said periphery to second said respective points in spaced relation to said nose, said second points being further from said nose than said first points, as indicated in the figure below.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deflector of Fischer such that said slots of said first pair extend from said periphery to first said respective points in spaced relation to said nose, and slots of said second pair extend from said periphery to second said respective points in spaced relation to said nose, said second points being further from said nose than said first points, as taught by Pahila, since such an arrangement was known to produce a desired spray pattern (see Pahila - par. 46).  
Regarding claim 11, Fischer in view of Pahila discloses the sprinkler described regarding claim 10, and Pahila further teaches wherein said remainder of said slots further comprises respective intermediate slots (interpreted to be the slots of the third and fourth pairs), each said intermediate slot being between two slots of said plurality of slots.  
Regarding claim 12, Fischer in view of Pahila discloses the sprinkler described regarding claim 13, and Pahila further teaches wherein said intermediate slots extend from said periphery to third said respective points in spaced relation to said nose, said third said respective points being further from said nose than said second points, as indicated in the annotated figure below.  

    PNG
    media_image3.png
    406
    795
    media_image3.png
    Greyscale


Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Pahila (US 6,026,907).
Regarding claim 14, Fischer discloses the sprinkler described regarding claim 13. Fischer further discloses wherein said first and second arms have a first thickness proximate to said nose and a second thickness proximate to said body (fig. 2).  Fischer does not explicitly disclose said first width of said first and second slots being greater than said first thickness of said arms, said second width of said first and second slots being greater than said second thickness of said arms.  
Pahila teaches a sprinkler having first and second arms having a first thickness proximate to said nose and a second thickness proximate to said body (fig. 2 - the width of the arms appears to be constant along its length) and a deflector (28) having first and second slots (38) having a first width (fig. 1 - a width between the tapering sides 48) proximate a periphery of the deflector and a second width (fig. 1 - the maximum width of portion 46) distal said periphery, and wherein said first width of said first and second slots being greater than said first thickness of said arms, said second width of said first and second slots being greater than said second thickness of said arms (col. 3, ln. 8-24 - the maximum width of portion 46 is 0.16 inch and the width between the parallel sides 50 is 0.07 inch; therefore the width between the tapering sides will vary from 0.07 inch to 0.16 inch, and, since the arms are 0.12 inch wide, a portion of the length of the tapering side 48 will have a width greater that 0.12 inch).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sprinkler of Fischer such that said first width of said first and second slots is greater than said first thickness of said arms, and said second width of said first and second slots is greater than said second thickness of said arms, as taught by Pahila, since this was known to provide a desired uniformity of water distribution in the plane of the frame arms (Pahila - col. 3, ln. 7-8)
Regarding claim 16, Fischer discloses the sprinkler described regarding claim 1. Fischer further discloses wherein said sealing member comprises a plug (fig. 2) and said heat sensitive trigger comprises two thin sheet metal members secured together by a low temperature fusible solder alloy which separates and releases the when heated (par. 33).  Fischer does not disclose that the heat sensitive trigger is a frangible glass bulb containing a heat sensitive liquid.  
Pahila further teaches that the sprinkler includes a heat sensitive trigger that is a frangible glass bulb containing a heat sensitive liquid (26) that breaks when heated (col. 2, ln. 46-48).
Accordingly, the prior art references teach that it is known that two thin sheet metal members secured together by a low temperature fusible solder alloy and a frangible glass bulb containing a heat sensitive liquid are functional equivalents for a heat sensitive trigger that breaks when exposed to heat.  It would have been obvious for one of ordinary skill in the art at the time the invention was made to have substituted the frangible glass bulb containing a heat sensitive liquid of Pahila for the two thin sheet metal members secured together by a low temperature fusible solder alloy of Fischer because both elements were known equivalents for a heat sensitive trigger for a fire protection sprinkler.  This substitution would have resulted in the predictable result of providing a heat sensitive trigger that breaks when exposed to heat.
Claims 18-20 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer.
Regarding claim 18, Fischer discloses the sprinkler described regarding claim 1, and further wherein the sprinkler can have a k factor in the range of 14.0-30.0 (par. 67).  Therefore, since Fischer discloses a range that encompasses the claimed range, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to provide a sprinkler having a k factor of 16.8.  See MPEP 2144.05(I).  
Regarding claims 19 and 20, Fischer discloses the sprinkler described regarding claim 1, and further wherein said deflector has a thickness (fig. 1).  Fischer does not explicitly disclose said deflector being mounted in spaced relation to said ends of said arms at a distance equal to twice the thickness of said deflector, regarding claim 19, or at a distance equal to three times the thickness of said deflector, regarding claim 20.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount the deflector at a distance equal to twice (or three times) the thickness of the deflector from the ends of the arm since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Applicant has not disclosed any criticality to the recited relative dimensions.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tapia Negrete (US 9,827,455) also discloses a sprinkler having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752